 Case 7:16-cv-00108-O Document 207 Filed 08/16/21               Page 1 of 1 PageID 5142



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

FRANCISCAN ALLIANCE, INC. et al.,             §
                                              §
        Plaintiffs,                           §
                                              §
v.                                            §    Civil Action No. 7:16-cv-00108-O
                                              §
XAVIER BECERRA, Secretary of the              §
United States Department of Health and        §
Human Services; and UNITED STATES             §
DEPARTMENT OF HEALTH AND                      §
HUMAN SERVICES,                               §
                                              §
        Defendants.                           §
                                              §
v.                                            §
                                              §
AMERICAN CIVIL LIBERTIES                      §
UNION OF TEXAS et al.,                        §
                                              §
        Intervenors.                          §

                                          ORDER

      The Court is entering an Amended Memorandum to correct grammatical and typographical

errors. No substantive changes have been made from the original order.

      SO ORDERED on this 16th day of August, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                              1
